Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1, 3, 4 and 6-17 are pending.
	Claims 1, 3, 4 and 6-17 are allowed.
	
Examiner’s Comment
Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 1-17 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, and the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Final Office Action mailed 04 June 2021, is withdrawn in view of Applicant’s amendment received 07 September 2021, in which the cited claims were canceled.
Applicant amended independent claims 1 and 12 by adding limitations describing: 1) performing flow cytometry to measure cell parameters; 2) improving specificity in the determination of the presence of cancer suspected cells; and 3) 
However, the final step of prompting a retest when the ratio (N3/N4) ≥ the second threshold (s4) acts upon the previously recited method steps which describe abstract ideas, and, therefore, integrates the judicial exception into a practical application. That is, the step of prompting a retest acts upon a decision made in the running of the algorithm installed on the computer, by describing a practical response to the decision (i.e., that (N3/N4) ≥ the second threshold (s4)). The final step as a limitation, when viewed in combination with the rest of the limitations within the claim (which not expressly taught in the prior art), integrates the judicial exception into a practical application (MPEP 2106.05 (e)).o


Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3 and 7-17 under 35 U.S.C. §103 as being unpatentable over Ortyn et al. as evidenced by Prewitt and BD Biosciences, and in view of Cibas, Gordon et al., and BD Biosciences, in the Final Office Action mailed 04 June 
The rejection of Claims 4-6 under 35 U.S.C. §103 as being unpatentable over Ortyn et al. as evidenced by Prewitt and BD Biosciences, and in view of Cibas, Gordon et al., and BD Biosciences, as applied to claims 1-3 and 7-17 above, and further in view of Shioyama et al. and Mimura et al., in the Final Office Action mailed 04 June 2021, is withdrawn in view of Applicants' amendment and argument received 07 September 2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ortyn et al. (U.S. Patent Application Publication No. 2012/0148142 A1), Gordon et al. (U.S. Patent Application Publication No. 2003/0113925 A1), and BD Biosciences ((2012) Technical Bulletin. Datasheet [online] pp. 1-8) do not teach or suggest, alone or in combination, the claimed subject matter which recites: A cell method and cell analyzer which implements the cell method. The method comprises: 1) performing flow cytometry to measure cell parameters of sampled cells collected from epithelial tissues; 2) receiving, by CPU, the cell parameters which include at least a first parameter representing a cell size (C) and a second parameter representing a cell nucleus size (N); 3) calculating, by CPU, a(n) N/C ratio; 4) comparing, by CPU, a first threshold (V11) to the N/C ratio of each sampled cell in order to identify target cells having N/C ratios equal to or higher than the first threshold (V11) and non-target cells having N/C ratios lower than the first threshold (V11), wherein the  target cells and the (N2) non-target cells; and 10) prompting a retest of the epithelial tissue when the ratio (N3/N4) is greater than or equal to the second threshold (s4).

Ortyn et al. shows a method and device for determining whether a marker corresponding to a cancer or precancerous cell is present in a cell population. The cells in the cell population are analyzed by a flow cytometry imaging system. The analysis involves determining the DNA content within the nucleus of each cell in the population, and comparing the amount of DNA (N) to the amount of cytoplasm (C) in the cell as a(n) N/C ratio. Computer determination of gray value thresholds for background, nucleus, and cytoplasm is possible on a dynamic, per cell basis with the implementation of specific algorithms. The presence of a cancer cell is indicated when the N/C ratio surpasses a particular threshold.

 
Ortyn et al. does not show the manipulation of more than one threshold or the manipulation of said thresholds in order to further classify cells, for example, to further classify target cells based on DNA or nuclear content.

Gordon et al. shows methods and systems for imaging, identifying, and quantifying unstained/unlabeled, or stained/labeled cells. The threshold that determines which components constitute countable objects and which are to be removed is a user-defined value. This threshold may vary depending on the investigational feature being counted, i.e., white blood cells, red blood cells or other biological matter. 
That is, Gordon et al. teaches that, in general, thresholds are arbitrary levels (and, therefore, manipulatable) commonly set by the user, depending upon the type of cell being counted and its biophysical features.

Gordon et al. does not show the specific threshold values described in the claimed subject matter (i.e., V11 and s4, as described in the instantly-claimed subject matter), which are implemented to further classify cells, as described in the claimed subject matter.



BD Biosciences (2012) does not show the specific threshold values described in the claimed subject matter (i.e., V11 and s4, as described in the instantly-claimed subject matter), which are implemented to further classify cells, as described in the claimed subject matter.

Ortyn et al., Gordon et al., and BD Biosciences (2012), do not show, individually or in combination, the cell method and cell analyzer which implements the cell method as claimed. The claimed method comprises steps in which algorithm thresholds are manipulated in order to more precisely identify target cells (i.e., those cells having a relatively large amount of DNA, and, therefore, cells suspected of being cancerous), thereby improving the specificity of the described cancer screening method. That is, the prior art does not show that the target cells are further classified into subpopulations, which are compared to each other and also to the non-target cells (i.e., those with a lesser amount of DNA vs the target cells, and, therefore, deemed non-cancerous) in order to improve the method for determining the presence of cancer suspected cells .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651